Citation Nr: 0426546	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  97-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
residuals of lumbosacral strain, for the period prior to 
March 6, 2000.  

2.  Entitlement to a rating greater than 20 percent for 
residuals of lumbosacral strain, for the period from March 6, 
2000, to May 16, 2002.  

3.  Entitlement to a rating greater than 40 percent for 
residuals of lumbosacral strain, for the period on and after 
May 17, 2002.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
June 1988.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a June 1996 rating action  that denied 
the veteran's claim for an increased rating greater than 10 
percent for residuals of lumbosacral strain (low back 
disability).  The veteran filed a notice of disagreement 
(NOD) in February 1997, and the RO issued a statement of the 
case (SOC) in March 1997.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in May 1997. 

In August 1999, the Board remanded the veteran's claim to the 
RO for additional development.  By a May 2000 rating action, 
the RO increased the veteran's disability rating from 10 
percent to 20 percent, effective March 6, 2000.  In a 
September 2002 rating action, the RO increased the veteran's 
disability rating from 20 percent to 40 percent, effective 
May 17, 2002.  In a November 2002 rating action, the RO 
assigned a temporary total rating under the provisions of 38 
C.F.R. § 4.30, effective September 18, 2002.  A 40 percent 
rating was thereafter reassigned effective December 1, 2002.  

As noted above, the RO has granted staged ratings in this 
appeal for the veteran's residuals of lumbosacral strain.  As 
higher ratings are available for the veteran's disability at 
each stage noted above, and the veteran is presumed to seek 
the maximum available benefit for a disability, the matters 
on the title page remain viable on appeal.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

In February 2003, the Board undertook development of the 
claim, pursuant to 38 C.F.R. § 19.9 (2002O.  In August 2003, 
the RO denied the veteran's claim for entitlement to a TDIU.  
The veteran filed an NOD to that decision the same month.  

Also in August 2003, the Board granted the veteran's motion 
to advance his appeal (on the question of higher ratings for 
lumbar spine disability) on the Board's docket pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2003).  

In October 2003, the Board remanded the matters to the RO for 
purposes of scheduling the veteran for a requested hearing.  
In November 2003, the veteran withdrew his request for that 
hearing.  

Thereafter, in July 2004, the RO issued the veteran an SOC on 
the issue of entitlement to a TDIU.  The veteran filed a 
substantive appeal (via a VA Form 9) in August 2004.  

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

In a July 2004 "Appeal Hearing Options" form, as well as 
the above-noted August 2004 VA Form 9, the veteran checked a 
box indicating that he desired a hearing before a member of 
the Board (Veterans Law Judge) at the RO (travel board 
hearing). 

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the veteran must be provided an opportunity to 
present testimony during a travel board hearing.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule the veteran for a 
travel board hearing in accordance with 
July and August 2004 requests.  The RO 
should notify the veteran (and his 
representative) of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2003).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2003).




